Citation Nr: 0900347	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1972 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims were certified for 
appeal by the Atlanta, Georgia, RO.

The veteran requested a Board hearing at a local VA office, 
which was scheduled in June 2008.  The veteran did not appear 
for the hearing, and his request is therefore considered 
withdrawn at this time.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Service connection is presently in effect for 
degenerative disk disease with lumbar strain, evaluated as 40 
percent disabling; a depressive disorder, evaluated as 30 
percent disabling; hypertension, evaluated as 20 percent 
disabling; post-operative residuals of a left Achilles tendon 
repair with limited motion and weakness, evaluated as 20 
percent disabling; left knee chondromalacia, evaluated as 10 
percent disabling; tinnitus, evaluated at 10 percent 
disabling; and a post-operative scar of the left calf, 
evaluated at a noncompensable rating.  The combined schedular 
evaluation is 80 percent, and the veteran has been determined 
to be unemployable due to service-connected disabilities 
since June 2000. 

2.  The veteran is not entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

3.  The veteran is not service connected for blindness in 
both eyes with 5/200 visual acuity or less, or for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been 
met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 
3.350(a)(2), 3.809 (2008).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.350(a)(2), 
3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and assist the appellant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
correspondence dated in October 2004 of the information and 
evidence needed to substantiate and complete his claims for a 
special home adaptation grant and specially adapted housing.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The veteran was 
provided with the opportunity for a hearing.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Hence, the claims are ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions and VA 
medical records.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.    
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

The veteran is currently service connected for degenerative 
disk disease with lumbar strain, evaluated as 40 percent 
disabling; a depressive disorder, evaluated as 30 percent 
disabling; hypertension, evaluated as 20 percent disabling; 
post-operative residuals of a left Achilles tendon repair 
with limited motion and weakness, evaluated as 20 percent 
disabling; left knee chondromalacia, evaluated as 10 percent 
disabling; tinnitus, evaluated at 10 percent disabling; and a 
post-operative scar of the left calf, evaluated at a 
noncompensable rating.  The combined schedular evaluation is 
80 percent, and the veteran has been determined to be 
unemployable due to service-connected disabilities since June 
2000.

In September 2004, the veteran's VA treating physician noted 
that the veteran is suffering from a neurological condition 
which makes him prone to falls, and stated that the claimant 
would benefit greatly from safety equipment in his home.  In 
August 2005, the same physician stated that he had been 
treating the veteran for low back pain and progressive 
neuropathy in his legs.  He noted that the neuropathy has 
greatly affected the veteran's ability to walk, and resulted 
in frequent falls.  The veteran's outpatient medical records 
show that the veteran has had increased difficulty 
ambulating.  See August 2005 note (diagnosing chronic lower 
back pain with lower extremity neuropathy, affecting the 
ability to ambulate, and proscribing medication and 
continuation of use of a walker).  The record also implies, 
however, that the veteran is able to ambulate without a 
walker.  See August 2005 note (stating that the patient 
desires to lose weight through diet and exercise).  The 
veteran is not service-connected for blindness in either eye, 
or for any upper extremity disorder.  He has not been 
diagnosed with foot drop, accompanied by complete paralysis 
of the popliteal nerve.  He also has not been diagnosed with 
service connected ankylosis of the knee or any other major 
joints of an extremity.

While the veteran has difficulty ambulating and requires the 
periodic use of a walker, the medical evidence set forth in 
the record does not provide the critical missing elements of 
his claim.  He has not been diagnosed with the service 
connected loss or loss of use, as defined by 38 C.F.R. § 
3.350(a)(2), of one or both lower or upper extremities; and 
he is not service connected for blindness in both eyes, plus 
the anatomical loss or loss of use of one lower extremity.  
Thus, the restrictions caused by his service-connected 
disorders do not meet the statutory criteria for the benefit 
he seeks.  While the medical evidence of record shows that 
his service-connected degenerative disk disease sometimes 
affects his balance or propulsion, all locomotion does not 
appear to be precluded without the aid of a walker.  Even if 
it were, the veteran would also have to show the service 
connected loss or loss of use of at least one lower 
extremity.  As explained above, loss of use requires that NO 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  This is an particularly high standard, 
and has not been met in this case.  Therefore, the veteran's 
claim is denied.

Special Home Adaptation Grant

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.             
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). 

In the present case, the veteran has not asserted, nor does 
the record show, service-connected blindness in both eyes 
with 5/200 visual acuity or less, or service-connected 
anatomical loss or loss of use of both hands.  Therefore, a 
special home adaptation grant is not warranted.

Conclusion

The Board considered the doctrine of reasonable doubt while 
deciding the veteran's claims on appeal.  As the 
preponderance of the evidence is against his claims, it is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


